                Case 20-11947-MFW              Doc 142        Filed 09/08/20        Page 1 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )   Chapter 11
                                                        )
CHAPARRAL ENERGY, INC., et al.,1                        )   Case No. 20-11947 (MFW)
                                                        )
                           Debtors.                     )   (Jointly Administered)
                                                        )
                                                        )   Hearing Date: October 1, 2020 at 10:30 a.m. (ET)
                                                        )   Obj. Deadline: September 22, 2020 at 4:00 p.m. (ET)
                                                        )

      MOTION OF DEBTORS FOR ENTRY OF AN ORDER (A) AUTHORIZING THE
    DEBTORS TO ASSUME THE BACKSTOP PURCHASE AGREEMENT, (B) PAY THE
        BACKSTOP OBLIGATIONS, AND (C) GRANTING RELATED RELIEF

          Chaparral Energy, Inc. and its subsidiaries that are debtors and debtors in possession

(collectively, the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”), hereby

move (this “Motion”) for entry of an order, substantially in the forms attached hereto as Exhibit

A (the “Proposed Order”), granting the relief described below. In support thereof, the Debtors

refer to the Declaration of Kevin Glodowski in Support of Motion for Entry of an Order (A)

Authorizing the Debtors to Assume the Backstop Purchase Agreement, (B) Pay the Backstop

Obligations, and (C) Granting Related Relief (the “Glodowski Declaration”), attached as

Exhibit B hereto and further represent as follows:




1
     The Debtors in these cases, along with the last four digits (or five digits, in cases in which multiple Debtors
     have the same last four digits) of each Debtor’s federal tax identification number, are: CEI Acquisition, L.L.C.
     (1817); CEI Pipeline, L.L.C. (6877); Chaparral Biofuels, L.L.C. (1066); Chaparral CO2, L.L.C. (1656);
     Chaparral Energy, Inc. (90941); Chaparral Energy, L.L.C. (20941); Chaparral Exploration, L.L.C. (1968);
     Chaparral Real Estate, L.L.C. (1655); Chaparral Resources, L.L.C. (1710); Charles Energy, L.L.C. (3750);
     Chestnut Energy, L.L.C. (9730); Green Country Supply, Inc. (2723); Roadrunner Drilling, L.L.C. (2399); and
     Trabajo Energy, L.L.C. (9753). The Debtors’ address is 701 Cedar Lake Boulevard, Oklahoma City, OK
     73114.




RLF1 23974481v.1
                Case 20-11947-MFW       Doc 142      Filed 09/08/20    Page 2 of 17




                                        JURISDICTION

                   1.   The United States Bankruptcy Court for the District of Delaware

(the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of 28

U.S.C. § 157(b)(2). Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”), the Debtors consent to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

                   2.   Venue of the Chapter 11 Cases and related proceedings is proper in this

district pursuant to 28 U.S.C. §§ 1408 and 1409.

                   3.   The statutory predicates for the relief requested herein are sections 105,

363, 365, 503, and 507 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532

(the “Bankruptcy Code”), Rule 6004 and 6006 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”).

                                        BACKGROUND

                   4.   On August 16, 2020 (the “Petition Date”), the Debtors filed voluntary

petitions in this Court commencing the Chapter 11 Cases. The Debtors continue to manage and

operate their businesses as debtors in possession pursuant to sections 1107 and 1108 of the

Bankruptcy Code. No trustee or examiner has been requested in the Chapter 11 Cases and no

committees have yet been appointed.



                                                 2
RLF1 23974481v.1
               Case 20-11947-MFW        Doc 142      Filed 09/08/20     Page 3 of 17




                   5.   On August 15, 2020, the Debtors began the solicitation of votes on the

Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [D.I. 16] (the “Prepackaged

Plan”) through their Disclosure Statement for Debtors’ Joint Prepackaged Chapter 11 Plan of

Reorganization [D.I. 17] (the “Disclosure Statement”) pursuant to sections 1125 and 1126(b) of

the Bankruptcy Code.

                   6.   On August 18, 2020, the Court entered the Order (I) Scheduling a

Combined Hearing to Consider (A) Approval of Disclosure Statement and (B) Confirmation of

Plan, (II) Establishing a Deadline to Object to Disclosure Statement and Plan, (III) Approving

the Form and Manner of Notice of the Combined Hearing, Objection Deadline, and Notice of

Commencement, (IV) Approving Solicitation Procedures and Forms of Ballots, (V) Approving

Opt Out Procedures and Equity Holder Opt Out Form, (VI) Approving the Rights Offering and

Related Materials, (VII) Approving Notice and Objection Procedures for the Assumption of

Executory Contracts and Unexpired Leases, and (VIII) Conditionally waiving Requirements to

(A) File Statement of Financial Affairs and Schedules of Assets and Liabilities and (B) Convene

Section 341 Meeting of Creditors [D.I. 84] (the “Scheduling and Solicitation Order”) and

scheduled a combined hearing on October 1, 2020 to consider the adequacy of the Disclosure

Statement and the confirmation of the Prepackaged Plan.

                   7.   Additional information about the Debtors, including their business

operations, their capital structure and prepetition indebtedness, and the events leading to the

filing of the Chapter 11 Cases, is set forth in detail in the Declaration of Charles Duginski, Chief

Executive Officer and President of Chaparral Energy, Inc. in Support of the Debtors’ Chapter 11

Petitions and First Day Pleadings [D.I. 25], which is incorporated herein by reference.




                                                 3
RLF1 23974481v.1
               Case 20-11947-MFW          Doc 142       Filed 09/08/20   Page 4 of 17




                                      RELIEF REQUESTED

                   8.    By this Motion, pursuant to sections 105, 363, 365, 503, and 507 of the

Bankruptcy Code and Rules 6004 and 6006 of the Bankruptcy Rules the Debtors seek entry of an

order (i) authorizing the Debtors to assume the Backstop Purchase Agreement (as defined

herein), a copy of which is attached as Exhibit C hereto and pay the Backstop Obligations (as

defined herein) and (ii) granting related relief.

                                  THE PREPACKAGED PLAN

                   9.    The Backstop Purchase Agreement is a critical element of the

restructuring transactions contemplated by the Prepackaged Plan, which is supported by more

than 75% of holders of the Debtors’ revolving loans and more than 75% of holders of the

Debtors’ outstanding $300 million in aggregate principal amount of unsecured notes (the

“Senior Notes”), who have documented their support by executing a restructuring support

agreement on August 15, 2020 (the “Restructuring Support Agreement”). Under the Plan, the

Debtors will equitize all of their approximately $300 million of unsecured notes, eliminating a

significant portion of their prepetition debt, and convert the revolving loans into an exit facility.

Importantly, the Plan contemplates that allowed general unsecured claims will remain

unimpaired and be paid in full or “ride through” the Chapter 11 Cases.

                   10.   To successfully consummate the restructuring transactions contemplated

under the Prepackaged Plan and emerge from the Chapter 11 Cases well-capitalized and

competitive, on September 8, 2020, pursuant to the Scheduling and Solicitation Order, the

Debtors launched a $35 million rights offering of second-lien senior notes convertible into new

common stock of the reorganized Chaparral Energy, Inc. (such new common stock, the “New

Common Stock” and such offering, the “Rights Offering”).



                                                    4
RLF1 23974481v.1
               Case 20-11947-MFW            Doc 142      Filed 09/08/20       Page 5 of 17




                   11.   The Rights Offering will be backstopped in full by certain holders of the

Senior Notes (the Backstop Parties”) pursuant to that certain Backstop Purchase Agreement,

dated August 15, 2020, by and among the Debtors and the Backstop Parties (the “Backstop

Purchase Agreement”). The Debtors entered into the Backstop Purchase Agreement to ensure

that, in the event the Rights Offering is undersubscribed, the Debtors will nonetheless receive

sufficient proceeds to meet their obligations under the Prepackaged Plan and Restructuring

Support Agreement.

                         THE BACKSTOP PURCHASE AGREEMENT2

                   12.   As discussed above, the Rights Offering will be fully backstopped by the

Backstop Parties pursuant to the Backstop Purchase Agreement. As consideration for their

commitment under the Backstop Purchase Agreement, the Backstop Parties will receive either (i)

a “Put Option Premium” constituting an aggregate number of shares of New Common Stock

equal to 10% of the total shares of New Common Stock issued by the Company upon emergence

from bankruptcy or (ii) a “Put Option Premium Cash Amount” of $2,625,000 in the event the

Backstop Purchase Agreement is terminated under certain circumstances.

                   13.   The Backstop Purchase Agreement also obligates the Debtors to

indemnify the Backstop Parties for certain losses, claims, damages, liabilities, costs and expenses

incurred in connection with, among other things, the Prepackaged Plan and the transactions

contemplated thereby including the Backstop Purchase Agreement, the Rights Offering, the

payment of the Put Option Premium, or others (the “Indemnification Obligations”) and pay or

reimburse the Backstop Parties for their reasonable professional fees incurred in connection with


2
    The following is intended to provide a summary of the Backstop Purchase Agreement. To the extent that the
    summary is inconsistent with the Backstop Purchase Agreement, the Backstop Purchase Agreement shall
    control.



                                                     5
RLF1 23974481v.1
                 Case 20-11947-MFW             Doc 142      Filed 09/08/20       Page 6 of 17




the Backstop Purchase Agreement (the “Expense Reimbursements, and, together with the Put

Option Premium, the Put Option Premium Cash Amount, and the Indemnification Obligations,

the “Backstop Obligations”). The Backstop Purchase Agreement provides that the Backstop

Obligations shall constitute allowed administrative expenses of the Debtors’ estate under section

503(b) and 507(a)(1) of the Bankruptcy Code.

                   14.     The following chart summarizes the key terms of the Backstop

Agreement3.

Backstop        The Backstop Parties commit to fully backstop the Rights Offering and to
Commitment      purchase from the Company, on the Effective Date, at a purchase price equal
§1.2(a)         to the total principal amount of such Unsubscribed Securities, its Backstop
                Commitment Percentage of all Unsubscribed Securities. The Backstop
                Commitments of the Backstop Parties are several, not joint, obligations of
                the Backstop Parties, such that no Backstop Party shall be liable or otherwise
                responsible for the Backstop Commitment of any other Backstop Party.
Put Option      In consideration for the Debtors’ right to require the Backstop Parties to
Premium, Put    purchase the Backstop Commitment Securities pursuant to their Backstop
Option Premium Commitments on the terms and subject to the conditions set forth in the
Cash Amount,    Backstop Purchase Agreement, the Debtors shall be required to pay to the
Expense         Non-Defaulting Backstop Parties, as the Put Option Premium, an aggregate
Reimbursements, number of shares of New Common Stock equal to 10% of the Total New
and             Equity Interests, which Put Option Premium shall be paid to the Non-
Indemnification Defaulting Backstop Parties on a pro rata basis (in each case rounded up or
Obligations     down to the nearest whole share of New Common Stock) based upon their
§ § 1.3, 2.2, 9 respective Backstop Commitment Percentages. The Debtors shall pay the
                Put Option Premium on the Effective Date.

                          If the Closing does not occur and the Backstop Purchase Agreement is
                          terminated, the Debtors shall be required to pay the Put Option
                          Premium to the Non-Defaulting Backstop Parties in cash (in lieu of issuing
                          Put Option Securities), in an amount equal to the Put Option Premium Cash
                          Amount of $2,625,000.

                          Whether or not the transactions contemplated by the Backstop Purchase
                          Agreement are consummated, the Debtors agree to reimburse in cash or pay
                          in cash, as the case may be, the (a) all Consenting Creditor Fees and

3
    Capitalized terms used in the chart but not otherwise defined shall have the meaning ascribed to them in the
      Backstop Purchase Agreement.



                                                        6
RLF1 23974481v.1
               Case 20-11947-MFW       Doc 142      Filed 09/08/20     Page 7 of 17




                    Expenses of each of the Backstop Parties payable pursuant to the terms of
                    the RSA, (b) to the extent not included among such Consenting Creditor Fes
                    and Expenses, all accrued but unpaid reasonable and documented fees and
                    expenses (whether incurred prior to or after the commencement of the
                    Chapter 11 Cases) related to the formulation, development, negotiation,
                    documentation, and implementation of the Backstop Purchase Agreement
                    and the transactions contemplated hereby, the Definitive Documents, and/or
                    any amendments, waivers, consents, supplements, or other modifications to
                    any of the foregoing, in each case, of: (i) Stroock & Stroock & Lavan LLP,
                    as counsel to the Backstop Parties, (ii) Young Conaway Stargatt & Taylor,
                    LLP, as local counsel to the Backstop Parties, (iii) Perella Weinberg Partners
                    LP, as financial advisor to Stroock & Stroock & Lavan LLP and (iv) such
                    other advisors retained by the Required Backstop Parties with the consent of
                    the Company (such consent not to be unreasonably withheld) in connection
                    with its representation of the Backstop Parties, in the case of a financial
                    advisor, in accordance with the engagement letters and/or fee letters among
                    such consultant or professional and any of the Debtors, including, without
                    limitation, any success fees contemplated therein, and in each case, without
                    further order of, or application to, the Bankruptcy Court by such consultant
                    or professionals or the Debtors, and (c) all filing fees (if any) required by the
                    HSR Act or any other competition Laws and any expenses related thereto.

                    Whether or not the transactions contemplated by the Backstop Purchase
                    Agreement or any of the other Contemplated Transactions are consummated,
                    the Debtors agree, jointly and severally, to indemnify and hold harmless (i)
                    each of the Backstop Parties, (ii) each of the Affiliates of each of the
                    Backstop Parties, and (iii) each of the stockholders, equity holders,
                    members, partners, managers, officers, directors, employees, attorneys,
                    accountants, financial advisors, consultants, agents, advisors and controlling
                    persons of each of the Backstop Parties and each of the Affiliates of each of
                    the Backstop Parties (each, in such capacity, an “Indemnified Party”) from
                    and against any and all losses, claims, damages, liabilities, costs and
                    expenses (including reasonable attorneys’ fees but excluding Taxes of the
                    Backstop Parties, except to the extent otherwise expressly provided for in the
                    Backstop Purchase Agreement), Taxes, interest, penalties, judgments and
                    settlements, whether or not related to a third party claim, imposed on,
                    sustained, incurred or suffered by, or asserted against, any Indemnified Party
                    as a result of, arising out of, related to or in connection with, directly or
                    indirectly, the Backstop Purchase Agreement, the Backstop Commitments,
                    the Backstop Securities, the Rights Offering, any of the Definitive
                    Documents, the Plan (or the solicitation thereof), the Chapter 11 Cases or the
                    transactions contemplated hereby or thereby or any of the other
                    Contemplated Transactions, or any breach by any Debtor of any of its
                    representations, warranties and/or covenants set forth in the Backstop
                    Purchase Agreement, or any claim, litigation, investigation or other
                    Proceeding relating to or arising out of any of the foregoing, regardless of


                                                7
RLF1 23974481v.1
               Case 20-11947-MFW       Doc 142     Filed 09/08/20     Page 8 of 17




                    whether any such Indemnified Party is a party thereto, and to pay and/or
                    reimburse each such Indemnified Party for the reasonable and documented
                    legal or other out-of-pocket costs and expenses as they are incurred in
                    connection with investigating, monitoring, responding to or defending any of
                    the foregoing.

Representations     The Backstop Purchase Agreement will contain representations and
and Warranties      warranties of the Debtors and the Backstop Parties customary for
§§ 3,4              transactions of this type.
Termination         Unless earlier terminated in accordance with the terms of the Backstop
§8                  Purchase Agreement, the Backstop Purchase Agreement (including the
                    Backstop Commitments contemplated hereby) shall terminate automatically
                    and immediately, without a need for any further action on the part of (or
                    notice provided to) any Person, upon the earlier to occur of:
                       i. the Bankruptcy Court’s entry of an Order converting any of the
                            Chapter 11 Cases to cases under Chapter 7 of the Bankruptcy Code,
                            appointing a trustee or custodian for any of the Debtors or dismissing
                            any of the Chapter 11 Cases; and
                      ii. the date of any termination of the RSA with respect to the
                            Consenting Noteholders or all parties thereto or the delivery of notice
                            of termination by any of the parties to the RSA that would have the
                            effect of terminating the RSA with respect to the Consenting
                            Noteholders or all parties thereto if such notice of termination was
                            effective.

                    The Backstop Purchase Agreement (including the Backstop Commitments
                    contemplated hereby) may be terminated and the transactions contemplated
                    hereby may be abandoned at any
                    time by the Backstop Parties effective immediately upon the giving by the
                    Required Backstop Parties of written notice of termination to the Debtors:
                       i. if (A) any of the Debtors shall have breached or failed to perform any
                           of their respective covenants or other obligations contained in the
                           Backstop Purchase Agreement (including covenants incorporated
                           into the Backstop Purchase Agreement by reference), and (B) any
                           such breach or failure to perform (x) would result in a failure of a
                           condition set forth in Section 7.1 and (y) is not curable by the
                           Outside Date, or, if curable or able to be performed by the Outside
                           Date, is not cured by the Outside Date;
                      ii. if any of the conditions set forth in Section 7.1 of the Backstop
                           Purchase Agreement become incapable of fulfillment prior to the
                           Outside Date;
                     iii. if any of the Debtors (including by or through any of their
                           Representatives) (A) enters into, publicly announces its intention to
                           enter into (including by means of any filings made with any
                           Governmental Body), or announces to any of the Backstop Parties or
                           holders of Company Claims/Interests its intention to enter into, an

                                               8
RLF1 23974481v.1
               Case 20-11947-MFW      Doc 142      Filed 09/08/20     Page 9 of 17




                           agreement (including any agreement in principle, letter of intent,
                           memorandum of understanding or definitive agreement), whether
                           binding or non-binding, or whether subject to terms and conditions,
                           with respect to any Alternative Transaction, (B) files any pleading or
                           document with the Bankruptcy Court agreeing to, evidencing its
                           intention to support, or otherwise supports, any Alternative
                           Transaction or (C) consummates any Alternative Transaction;
                     iv.   if a Consenting Creditor Termination Event shall occur, without
                           giving effect to any waivers of a Consenting Creditor Termination
                           Event provided under the RSA (for purposes of determining the
                           occurrence of a Consenting Creditor Termination Event, the terms
                           “Required Consenting Noteholders” and “Required Consenting
                           Creditors” as used in any of clauses (a)-(m) of Section 10.01 of the
                           RSA shall be replaced with “Required Backstop Parties”)
                     v.    if any Law or Order has been enacted or entered by any
                           Governmental Body that operates to prevent, restrict or alter, in any
                           material respect, the implementation of the Plan, the Rights Offering
                           or any of the Contemplated Transactions;
                     vi.   if the Backstop Order is not entered by the Bankruptcy Court on or
                           before the date that is forty-five (45) days after the Petition Date; or
                    vii.   at any time after the date that is one hundred (100) days after the
                           Petition Date (the “Outside Date”), if the Closing shall not have
                           occurred on or prior to the Outside Date.


                    The Backstop Purchase Agreement (including the Backstop Commitments
                    contemplated hereby) may be terminated at any time by the Debtors
                    effective immediately upon the Debtors’ giving of written notice of
                    termination to the Backstop Parties if (i) any of the Backstop Parties shall
                    have breached or failed to perform any of their respective covenants or other
                    obligations contained in the Backstop Purchase Agreement, or any
                    representation or warranty of any of the Backstop Parties in Backstop
                    Purchase Agreement shall have become untrue (determined as if the
                    Backstop Parties made their respective representations and warranties at all
                    times on and after the Execution Date and prior to the date the Backstop
                    Purchase Agreement is terminated), and (ii) any such breach or failure to
                    perform (A) would result in a failure of a condition set forth in Section 7.2
                    and (B) is not curable by the Outside Date, or, if curable or able to be
                    performed by the Outside Date, is not cured by the Outside Date; provided,
                    however, that if a Funding Default shall occur, the Debtors shall not be
                    permitted to terminate the Backstop Purchase Agreement and the
                    transactions contemplated hereby pursuant to this Section 8(c) unless Non-
                    Defaulting Backstop Parties do not elect to commit to purchase all of the
                    Default Securities pursuant to the process set forth in Section 1.2(c) or
                    otherwise.



                                               9
RLF1 23974481v.1
               Case 20-11947-MFW        Doc 142      Filed 09/08/20   Page 10 of 17




                               BASIS FOR RELIEF REQUESTED

A.       Assumption of the Backstop Purchase Agreement Is an Exercise of Sound Business
         Judgment.

                   15.   The Debtors seek Court authorization to assume the prepetition Backstop

Purchase Agreement so that the Debtors and Backstop Parties perform their obligations thereto.

The Backstop Purchase Agreement is an integral component of the Prepackaged Plan.

Moreover, assumption of the Backstop Purchase Agreement (including approval of the Backstop

Obligations) is a key milestone in the Restructuring Support Agreement, and the failure to meet

this milestone could result in the Debtors’ creditors withdrawing their support for the

Prepackaged Plan. Restructuring Support Agreement § 4(f). Furthermore, satisfaction of the

conditions under the Backstop Purchase Agreement is a condition precedent to the effectiveness

of the Prepackaged Plan. Prepackaged Plan § IX.A.6.

                   16.   This Court has authority to grant the relief requested in this Motion

pursuant to sections 105(a), 363(b), 365(a) and 503(b) of the Bankruptcy Code. Section 365(a)

of the Bankruptcy Code provides that a debtor in possession, “subject to the Court’s approval,

may . . . assume any executory contract or unexpired lease of the debtor.” 11 U.S.C. § 365(a).

The standard to be applied by a court in determining whether an executory contract or unexpired

lease should be assumed or rejected is the “business judgment” test, which is premised upon the

debtor’s business judgment that assumption or rejection would be beneficial to its estate. See,

e.g., Group of Inst. Investors v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523,

550 (1943) (“[T]he question of whether a lease should be rejected and if not on what terms it

should be assumed is one of business judgment.”); In re Market Square Inn, Inc., 978 F.2d 116,

121 (3d Cir. 1992) (noting that the “resolution of [the] issue of assumption or rejection will be a


                                                10
RLF1 23974481v.1
               Case 20-11947-MFW        Doc 142      Filed 09/08/20    Page 11 of 17




matter of business judgment by the bankruptcy court”); Glenstone Lodge Inc. v. Buckhead Am.

Corp. (In re Buckhead Am. Corp.), 180 B.R. 83, 88 (D. Del. 1995) (noting that the requirement

for granting an assumption motion is the reasonable exercise of the debtor’s business judgment);

In re Federal Mogul Global, Inc., 293 B.R. 124, 126 (D. Del. 2003) (“The business judgment

test dictates that a court should approve a debtor’s decision to reject a contract unless that

decision is the product of bad faith or a gross abuse of discretion.”); In re HQ Global Holdings,

Inc., 290 B.R. 507, 511 (D. Del. 2003) (“A debtor’s determination to reject an executory contract

can only be overturned if the decision was the product of bad faith, whim or caprice.”).

                   17.   Upon finding that a debtor has exercised its sound business judgment in

determining that assumption of an agreement is in the best interests of its estate, the Court should

approve the assumption under section 365(a) of the Bankruptcy Code. See, e.g., In re Bankvest

Capital Corp., 360 F.3d 291 (1st Cir. 2004) (“If a debtor wants to assume a contract in its

business judgment . . . the debtor should be allowed to do so.”); In re Child World, Inc., 142 B.R.

87, 89 (Bankr. S.D.N.Y. 1992); In re TS Indus., Inc., 117 B.R. 682, 685 (Bankr. D. Utah 1990).

                   18.   The Debtors submit that the Debtors’ assumption of the Backstop

Purchase Agreement for the purpose of consummating the transactions contemplated under the

Prepackaged Plan is a sound exercise of business judgment. The Backstop Purchase Agreement

requires a substantial investment by the Backstop Parties in the Debtors’ reorganization. The

committed investment of the Backstop Parties ensures that all of the convertible notes offered

pursuant to the Rights Offering are purchased, and therefore ensures an infusion of the funds

required for the Debtors to emerge from chapter 11.




                                                11
RLF1 23974481v.1
               Case 20-11947-MFW         Doc 142       Filed 09/08/20     Page 12 of 17




B.       Payment of the Backstop Obligations Is Appropriate and Should Be Afforded
         Administrative Expense Status.

                   19.   The Debtors have consulted their advisors and have determined, in the

exercise of their reasonable business judgment, that the Backstop Obligations are reasonable

under the circumstances, include customary terms for transactions of this type, and that the Put

Option Premium is within the range of backstop fees that have been approved in connection with

rights offerings in other chapter 11 cases. Moreover, the Put Option Premium is an essential

feature of the Backstop Purchase Agreement, without which the Backstop Parties would not have

agreed to sign the Backstop Purchase Agreement. Without the Backstop Purchase Agreement,

the success of the Rights Offering, and, in turn, the Prepackaged Plan would be subject to

substantial uncertainty. More specifically, the proceeds of the Rights Offering and the Backstop

Purchase Agreement ensure that the Debtors will obtain the new money investment that the

holders of the Debtors’ revolving loans required in connection with the proposed exit facility.

The Put Option Premium was negotiated extensively and at arm’s length and is considered an

essential feature of the bundle of rights and obligations set forth in the Restructuring Support

Agreement that underpins the Prepackaged Plan. Given the Debtors’ interest in pursuing a

consensual restructuring process, particularly one in which trade and other creditors will be paid

in full, the Debtors determined that agreeing to the terms of the Put Option Premium was

appropriate and in the best interest of the estates and all of its stakeholders.

                   20.   In addition to the Put Option Premium, the Backstop Purchase Agreement

provides that a Put Option Premium Cash Amount of $2,625,000 is payable to the non-defaulting

Backstop Parties in the event the Backstop Purchase Agreement is terminated under certain

enumerated circumstances.       Backstop Agreement § 8(e).         The Put Option Premium Cash

Amount, like the Put Option Premium, is a market-driven feature of the Backstop Purchase


                                                  12
RLF1 23974481v.1
               Case 20-11947-MFW       Doc 142      Filed 09/08/20   Page 13 of 17




Agreement that was negotiated at arms’ length, and the Backstop Parties would not have agreed

to sign the Backstop Purchase Agreement without the Put Option Premium Cash Amount.

                   21.   Notably, the Put Option Premium and the Put Option Premium Cash

Amount are, by their nature, mutually exclusive. The Put Option Premium will only be issued

upon the issuance of the New Common Stock on the Effective Date of the Prepackaged Plan in

connection with consummation of the Rights Offering. The Put Option Premium Cash Amount

is only payable upon termination of the Backstop Purchase Agreement in certain circumstances,

that would only apply prior to the Effective Date of the Prepackaged Plan (and where the Put

Option Premium would not apply). Thus, under no circumstances would both amounts become

payable.

                   22.   Payment of the Expense Reimbursement and Indemnification Obligations

is also warranted. The Backstop Parties already have invested significant time and effort in

pursuing the transactions set forth in the Backstop Purchase Agreement, including conducting

diligence on the Debtors’ businesses and reviewing and negotiating the Prepackaged Plan, the

Backstop Purchase Agreement, and various related documents and agreements. Reimbursing

such fees and expenses is customary in other similar transactions, and the Debtors submit that

such reimbursement is reasonable here.

                   23.   Similar protections for backstop parties have been approved in other

chapter 11 cases in this District. See, e.g., In re RentPath Holdings, Inc, et al., No. 20-10312

(BLS) (Bankr. D. Del. Mar. 10, 2020) (Dkt. No. 179) (approving backstop commitment letter

and related obligations, including fee premium and indemnification provisions); In re Hexion

Holdings, LLC, et al., No. 19-10684 (KG) (Bankr. D. Del. May 15, 2019) (Dkt. Nos. 367 and

368) (approving backstop agreement, including commitment premiums, expense reimbursements



                                               13
RLF1 23974481v.1
               Case 20-11947-MFW         Doc 142      Filed 09/08/20   Page 14 of 17




and indemnification obligations); In re GulfMark Offshore, Inc., No. 17-11125 (KG) (Bankr. D.

Del. June 15, 2017) (Dkt. No. 151) (approving backstop agreement, including commitment

premium, termination fee and indemnification obligations); See, e.g., In re Aspect Software

Parent, Inc., et al., No. 16-10497 (MFW) (Bankr. D. Del. Apr. 25, 2016) (Dkt. No. 238)

(approving backstop agreement, including put premium, termination fee and indemnification

obligations); In re Offshore Group Inv. Ltd., et al., No. 15-12422 (BLS) (Bankr. D. Del. Dec. 4,

2015) (Dkt. No. 37) (approving backstop agreement and authorizing debtors pay backstop

premium, reimburse backstop parties’ expense, and incur indemnification obligations).

                   24.   Lastly, the Debtors submit that the Backstop Obligations to the extent and

in the form payable under the Backstop Purchase Agreement constitute “actual, necessary costs

and expenses of preserving the estates.” 11 U.S.C. § 503(b)1)(A). Without the ability to pay the

Backstop Obligations, the Debtors would be unable to secure the Backstop Parties’ commitments

to ensure that the Rights Offering is backstopped up to the full amount.

                   25.   Under similar circumstances, courts have recognized that obligations

undertaken by debtors in backstop and other financing commitment agreements are entitled to

administrative expense status. See, e.g., In re RentPath Holdings, Inc, et al., No. 20-10312 (BLS)

(Bankr. D. Del. Mar. 10, 2020) (Dkt. No. 179); In re Hexion Holdings, LLC, et al., No. 19-10684

(KG) (Bankr. D. Del. May 15, 2019); In re GulfMark Offshore, Inc., No. 17-11125 (KG) (Bankr.

D. Del. June 15, 2017) (Dkt. No. 151); In re Aspect Software Parent, Inc., Case No. 16-10597

(Bankr. D. Del. Mar. 9, 2016) [Dkt. No. 238]; In re Exide Tech., Case No. 13-11482 (KJC)

(Bankr. D. Del. Feb. 4, 2015) [Dkt. No. 3087].

                   26.   Because the Backstop Purchase Agreement confers substantial benefits on

the Debtors’ estates and because the Backstop Obligations were negotiated at arms’ length, are a



                                                 14
RLF1 23974481v.1
               Case 20-11947-MFW           Doc 142       Filed 09/08/20    Page 15 of 17




key component of the consummation of the Backstop Purchase Agreement and the Prepackaged

Plan, are customary in connection with rights offerings in chapter 11 cases, and represent the

principal inducements for the Backstop Purchase Agreement, the Debtors hereby request

authorization to assume the Backstop Purchase Agreement and perform their obligations

thereunder, including the Backstop Obligations.


                         BANKRUPTCY RULE 6004 SHOULD BE WAIVED

                   27.    To the extent that any aspect of the relief sought herein constitutes a use of

property under section 363(b) of the Bankruptcy Code, the Debtors request a waiver of the notice

requirements under Bankruptcy Rule 6004(a) and the fourteen-day stay under Bankruptcy Rule

6004(h). As described above, the relief that the Debtors request in this Motion is immediately

necessary in order for the Debtors to be able to continue to operate their businesses and preserve

the value of their estates. The Debtors respectfully request that the Court waive the notice

requirements imposed by Bankruptcy Rule 6004(a) and the fourteen-day stay imposed by

Bankruptcy Rule 6004(h), as the exigent nature of the relief sought herein justifies immediate

relief.

                                                NOTICE

                   28.    Notice of this Motion will be given to: (a) the Office of the United States

Trustee for the District of Delaware; (b) the administrative agent for the Debtors’ prepetition

revolving credit facility; (c) counsel to the administrative agent for the Debtors’ prepetition

revolving credit facility; (d) the indenture trustee under the Debtors’ 8.750% senior notes due

2023; (e) Stroock & Stroock & Lavan LLP and Young, Conaway, Stargatt & Taylor, LLP as

counsel to the ad hoc group of holders of the 8.750% senior notes due 2023; (f) the Internal

Revenue Service; (g) the Environmental Protection Agency and similar state environmental


                                                    15
RLF1 23974481v.1
               Case 20-11947-MFW      Doc 142       Filed 09/08/20   Page 16 of 17




agencies for states in which the Debtors conduct business; (h) the United States Attorney for the

District of Delaware; (i) the Attorneys General for the states of Oklahoma and Texas; (j) counsel

to Naylor Farms, Inc. and Harrel’s LLC, as lead plaintiffs in the action captioned Naylor Farms,

Inc., individually and as class representative on behalf of all similarly situated persons v.

Chaparral Energy, L.L.C., Case No. 11-00634 (W.D. Ok. 2011); (k) the parties included on the

Debtors’ consolidated list of top (20) largest unsecured creditors; (l) the Backstop Parties; and

(m) any party that is entitled to notice pursuant to Bankruptcy Rule 2002 (collectively, the

“Notice Parties”). The Debtors submit that, under the circumstances, no other or further notice

is required.




                                               16
RLF1 23974481v.1
               Case 20-11947-MFW       Doc 142      Filed 09/08/20    Page 17 of 17




         WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order

respectively, granting the relief requested in the Motion and such other and further relief as may

be just and proper.


Dated: September 8, 2020
       Wilmington, Delaware


                                             /s/ Amanda R. Steele
                                             John H. Knight (No. 3848)
                                             Amanda R. Steele (No. 5530)
                                             Brendan J. Schlauch (No. 6115)
                                             RICHARDS, LAYTON & FINGER, P.A.
                                             One Rodney Square
                                             920 North King St.
                                             Wilmington, Delaware 19801
                                             Telephone: 302-651-7700
                                             Fax: 302-651-7701
                                             E-mail: knight@rlf.com
                                                     steele@rlf.com
                                                     schlauch@rlf.com

                                             - and -

                                             Damian S. Schaible (admitted pro hac vice)
                                             Angela M. Libby (admitted pro hac vice)
                                             Jacob S. Weiner (admitted pro hac vice)
                                             Paavani Garg (admitted pro hac vice)
                                             DAVIS POLK & WARDWELL LLP
                                             450 Lexington Avenue
                                             New York, New York 10017
                                             Telephone: 212-450-4000
                                             Fax: 212-701-5800
                                             Email: damian.schaible@davispolk.com
                                                    angela.libby@davispolk.com
                                                    jacob.weiner@davispolk.com
                                                    paavani.garg@davispolk.com

                                             Proposed Counsel for Debtors and
                                             Debtors in Possession




                                               17
RLF1 23974481v.1
